     Case 2:20-cv-00102-PLM-MV ECF No. 12 filed 08/10/20 PageID.15 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

CHARLES EDWARD TIBBS,

                     Petitioner,                   Case No. 2:20-cv-102

v.                                                 Honorable Paul L Maloney

MIKE BROWN,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s request for appointment of counsel (ECF No. 4)

is DENIED.

              IT IS FURTHER ORDERED that Petitioner’s request for temporary restraining

order (ECF No. 3) and preliminary injunctive relief is DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 10, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
